PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Miller, Edward, W
Application No. 15/902,847
Filed: 22 Feb 2018
For: HOOP FOR SELF-APPLIED CHIROPRACTIC CARE

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the request for refund received March 1, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000, stating that “[u]nnecessary 37 CFR 1.136(a) Fee”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $1,000 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions